Citation Nr: 0313219	
Decision Date: 06/18/03    Archive Date: 06/24/03	

DOCKET NO.  96-42 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1990 to 
July 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO), which, in pertinent part, denied the 
veteran entitlement to service connection for residuals of a 
left knee injury.  

This case was previously before the Board and in September 
2000 it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.


FINDING OF FACT

The left knee injury sustained in service was acute and 
transitory and resolved without post service residual 
disability.


CONCLUSION OF LAW

Residuals of a left knee injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes the recently enacted law (VCAA) and it's 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating a claim.  38 U.S.C.A. §§  5103A, 5107(a); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b) (2002).  

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, VA 
provided the veteran copies of the appealed June 1996 rating 
decision, an October 1996 statement of the case and 
thereafter multiple supplemental statements of the case.  
These documents, collectively, provide notice of the law and 
governing regulations, the evidence needed to support a claim 
of entitlement to service connection for residuals of a left 
knee injury, and the reasons for the determination made 
regarding the veteran's claim.  Additionally, the Board's 
September 2000 remand informed the veteran of the evidence 
obtained by VA to date and advised him of the information and 
evidence still needed to substantiate his current claim.  
Further, the record discloses that VA has also met its duty 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Most notably, copies of the 
veteran's service medical records and VA examinations have 
been obtained and associated with his claims file.  Medical 
opinion addressing the contentions raised by the veteran has 
also been obtained and associated with the veteran's claims 
file.  The veteran and his representative were apprised of 
the opinion in a February 2003 supplemental statement of the 
case and given the opportunity to submit additional 
information and/or argument.  There is no identified evidence 
that has not been accounted for and the veteran has been 
given the opportunity to present testimony at a personal 
hearing on appeal and has done so.  Therefore, under the 
circumstances, VA has satisfied both its duty to notify and 
assist the veteran in his case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384(1993).  

Factual Background

The veteran contends that he has a current left knee disorder 
stemming from an injury to the left knee sustained in 
service.  

The veteran's service medical records show the veteran 
sustained an injury to his left knee in November 1990 while 
jogging.  He presented to a service department treatment 
facility with abrasions of the left knee and reported that he 
tripped everting his right ankle and falling on his left 
knee.  Physical examination of the left knee revealed a 6 x 4 
centimeter abrasion to the anterolateral surface of the left 
knee over the proximal tibia.  The left knee was noted on 
examination to be diffusely tender to palpation.  Varus and 
valgus stress, Lachman's and anterior drawer test were 
reported to be very difficult to perform secondary to 
complaints of increased pain.  The examiner reported that 
minimal laxity was noted with marginal examination.  X-rays 
were reported to be negative for fractures.  The veteran's 
left knee was stabilized and he was provided ice to decrease 
swelling.  On follow-up examination several days later the 
veteran's left knee abrasions were noted to be healing with 
no infection.  There was also no effusion and/or joint line 
tenderness.  Lachman's and anterior drawer test, as well as 
varus and valgus stress tests were all negative.  Left knee 
abrasion was the pertinent diagnostic impression.  Further 
follow-up evaluation in November 1990 disclosed on 
examination clinical findings of no left knee swelling and/or 
tenderness.  Ligaments were noted to be intact.  There was 
however mild pain at 90 degrees of flexion.  Chronological 
service medical records thereafter are silent as to any 
further complaints and/or findings referable to the veteran's 
left knee.  On the veteran's June 1992 medical examination 
for service separation, a clinical examination of the 
veteran's lower extremities found no pertinent abnormalities.  
On a contemporaneous report of medical history completed by 
the veteran in connection with his service separation 
examination the veteran specifically denied any past or 
current "trick" or locked knee.  

A comprehensive medical examination provided to the veteran 
in March 1994 for enlistment in the Navy Reserves was 
similarly negative for any pertinent abnormality of the lower 
extremities on a clinical evaluation.  

On the veteran's initial VA examination in August 1996 the 
veteran made no complaints referable to his left knee.  On 
physical examination of the left knee there was no swelling 
or tenderness.  The left knee had a full range of motion with 
no subluxation or lateral instability.  

At a personal hearing in January 1997 the veteran described 
the injury to his left knee in service and treatment received 
therein as well as his current left knee symptomatology.  He 
said he is not currently taking any medication for his left 
knee but will take Tylenol or Motrin when his knee hurts.  He 
also testified that left knee pathology had not been 
diagnosed since service by any physician and that he is not 
currently receiving treatment for a left knee condition.  

On a VA examination in September 1997, the veteran complained 
of right knee discomfort.  Physical examination of the right 
knee was positive for signs of rupture of the anterior 
cruciate ligament.  An X-ray of the right knee showed a very 
mild degree of arthritic changes.  There were no pertinent 
findings referable to the left knee.  On VA examination in 
March 1998 the veteran also made complaints referable to his 
right knee.  Right knee pathology to include torn anterior 
cruciate ligament was again diagnosed.  There were no 
findings of any left knee pathology and range of motion of 
the left knee was full.

A VA radiologic examination of the left knee in August 2000 
was interpreted to show the interosseous space to be within 
normal limits with no evidence of osteophytic formation or 
chondral calcinosis.  There was also no cartilage loss, 
subchondral sclerosis, or bone fragmentation.  

On his most recent VA examination in December 2002 the 
veteran's examiner noted that the veteran presented with 
complaints of left knee pain.  On orthopedic examination the 
veteran's gait was normal.  The left knee showed a full range 
of motion.  There was no pain, weakness, fatigability, lack 
of endurance, and/or incoordination of movement.  There was 
no significant tenderness in any area of the knee, including 
the medial and lateral joint lines and the patellofemoral 
joint.  There was no swelling.  There was no effusion.  There 
was no evidence of significant anterior laxity, posterior 
laxity or varus/valgus laxity.  Drawer and McMurray's signs 
were negative.  Range of motion of the left knee was normal.  
Left knee sprain versus contusion, resolved was the 
diagnosis.  The veteran's examiner commented that the veteran 
had no left knee disability based on the examination.  

Analysis

Service connection may be granted for a disability incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
Further, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

A claim of service connection must be accompanied by medical 
evidence, which establishes that the claimant currently has 
the claimed disability.  Absent proof of a present disability 
there can be no valid claim.  See e.g., Warmhoff v. Brown, 8 
Vet. App. 517 (1996) (is well settled that there must be 
evidence of a present disability for service connection to be 
awarded); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
averaged out in disability.  See 38 U.S.C.A. §1110.  In the 
absence of proof of present disability, there can be no valid 
claim.")

In Hickson v. West, 12 Vet. App. 247 (1999), the United 
States Court of Appeals for Veterans Claims (Court) concluded 
that, in order to prevail on the issue of service connection 
on the merits, "there must be evidence of a current 
disability, See Rabideau v. Derwinski, 2 Vet. App. 143; 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury, 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Aff'd 78 F.3d 
604 (Fed Cir. 1996) (Table); [see also Huer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)]."  Hickson, 12 Vet. App. 253.

In this case, the veteran's service medical records reveal 
that he was treated for a left knee injury in service.  
However, the fact that he was treated in service for this 
injury is insufficient for a grant of service connection, in 
light of the fact that chronological service medical records 
compiled approximately 18 months following his injury in 
November 1990, to include his June 1992 separation medical 
examination, as well as post service VA examination of the 
left knee (as recent as December 2002) show no residual left 
knee disability to service connect.  In this context, the 
Board observes that in January 1997 the veteran testified 
that he has not been diagnosed as having left knee pathology 
subsequent to service by any physician.  Furthermore, his 
most recent VA examination in December 2002, revealed that he 
demonstrated a full range of left knee motion, and that there 
was no instability and (or) any other pathology of the left 
knee.  Consequently, the Board finds that the left knee 
injury in service, consisting primarily of abrasions, was 
acute and transitory and resolved before the veteran's 
discharge.  In the absence of any supportive medical evidence 
showing that the veteran currently has a presently existing 
left knee disability, let alone a left knee disorder 
attributable to an injury in service, the Board determines 
that there is no reasonable basis to establish service 
connection for a left knee disability.  The appeal is denied.

The Board must emphasize that it has no doubt about the 
veteran's good faith in bring his claim.  The Board is 
confident that the veteran is personally convinced that he 
has current left knee disability related to service.  
Ultimately, however, the Board must conclude that the medical 
evidence in this case is controlling and simply overwhelming 
against the claim.  In such circumstances, the benefit of the 
doubt doctrine is not for application.


ORDER

Service connection for residuals of a left knee injury is 
denied.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

